Citation Nr: 0201317	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  01-01 473A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than December 13, 
1999, for an award of VA disability compensation for multiple 
myeloma.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service for over 20 years, 
including a period from December 1973 to February 1984.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision by the RO which 
established service connection for multiple myeloma and 
assigned a 100 percent rating, effective from December 13, 
1999.  The veteran appeals for an earlier effective date.  In 
October 2001, the veteran was provided a videoconference 
hearing before the undersigned Board member.


FINDINGS OF FACT

1.  The veteran was honorably discharged from active military 
service on February 29, 1984.

2.  On December 13, 1999, many years after service, the RO 
received a VA form 21-4138, in which the veteran claimed 
service connection for multiple myeloma.  The form was signed 
by the veteran and dated March 19, 1999.

3.  The regulation establishing presumptive service 
connection for multiple myeloma based on exposure to 
herbicide agents was promulgated, effective on June 9, 1994.

4.  The veteran is not shown to have continuously met all 
eligibility criteria for the liberalized benefit in this case 
from June 9, 1994 to December 13, 1999, the date of the 
veteran's claim of service connection for multiple myeloma 
secondary to herbicide exposure.

5.  By a rating decision of February 2000, the RO granted 
service connection for multiple myeloma and assigned a 100 
percent rating, effective from December 13, 1999.


CONCLUSION OF LAW

An effective date prior to December 13, 1999, for the award 
of service connection and compensation for multiple myeloma 
secondary to herbicide exposure is not assignable.  
38 U.S.C.A. §§ 5107, 5110, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.114, 3.307, 3.309, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed February 2000 
rating action, and were provided a Statement of the Case 
dated in January 2001.  These documents provided notification 
of the information and medical evidence necessary to 
substantiate this claim.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The veteran claims that he is entitled to an effective date 
prior to December 13, 1999, for the award of service 
connection and compensation for multiple myeloma as secondary 
to herbicide exposure.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim , a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a) (West 1991).  The statutory provision 
is implemented by regulation which provides that the 
effective date for an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1) (West 
1991), the effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or the release, if application therefor is 
received within one year from such date of discharge or 
release.  See 38 C.F.R. § 3.4(b)(1) (defining "disability 
compensation" as basic entitlement for a veteran who is 
disabled as a result of a disease or injury incurred or 
aggravated in the line of duty in active service).  Moreover, 
the implementing regulation provides that the effective date 
for an award of direct service connection will be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year after service 
separation; otherwise the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2001).  The effective date of presumptive 
service connection will be the date entitlement arose if the 
claim is received within one year after service separation; 
otherwise the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(ii) (2001); see also 38 C.F.R. § 3.1(k) 
(defining "service-connected" as a disability that was 
incurred in or aggravated in the line of duty in active 
military service).

The Board notes that where pension, compensation or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114(a).  Where pension, compensation or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law or VA issue which became 
effective on or after the date of its enactment or issuance, 
in order for a claimant to be eligible for a retroactive 
payment under the provisions of this paragraph the evidence 
must show that the claimant met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination or entitlement.  Id.  If a claim 
is reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3).

Effective on June 9, 1994, VA amended 38 C.F.R. §§ 
3.307(a)(6) and 3.309(e) to establish presumptive service 
connection for multiple myeloma based on exposure to 
herbicide agents.  59 Fed. Reg. 29, 723 (1994).

The veteran's claim for an effective date prior to December 
13, 1999 for an award of VA disability compensation for 
multiple myeloma must be adjudicated under the provisions 
pertaining to compensation based on a liberalizing law, as 
well as under the general provisions pertaining to the 
assignment of effective dates.  38 C.F.R. §§ 3.114, 3.400.

The Board will first address the veteran's claim for an 
earlier effective date for the award of service connection 
and compensation for multiple myeloma under the general 
provision pertaining to the assignment of effective dates.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this regard, the 
Board notes that the veteran was discharge from active 
military service in February 1984.  The claims file indicates 
that in March 1995, the veteran was first diagnosed with 
multiple myeloma; and it shows that on December 13, 1999, the 
RO received a VA Form 21-4138, Statement in Support of Claim.  
On this form, the veteran stated that he was claiming service 
connection for multiple myeloma.  The form was signed by the 
veteran and dated March 19, 1999.  In a February 2000 rating 
decision, the RO granted service connection for multiple 
myeloma and assigned a 100 percent rating, effective from 
December 13, 1999.  Thus, the RO has established that the 
effective date for both (1) service connection for multiple 
myeloma, and for (2) the l00 percent evaluation for that 
disability is December 13, 1999, the date of receipt of the 
claim giving rise to that award. 

In April 2000, the veteran disagreed with the assigned 
effective date for the award of VA disability compensation 
for multiple myeloma.  (As such, the veteran's present claim 
necessarily contemplates an earlier effective date for the 
award of service connection itself, because the effective 
date of a particular evaluation for a disability can in no 
event precede the effective date of service connection for 
that same disability).  The veteran contends that an earlier 
effective date of March 19, 1999, should be assigned for the 
award of service connection and compensation for multiple 
myeloma.  He argues that his original claim was filed through 
his county's veteran service office on March 19, 1999.  He 
reported that such claim was filed on a VA Form 21-4138, 
Statement in Support of claim.  He indicated that 
transmittals through his representative's chain (North 
Carolina Division of Veterans Affairs (NCDVA)) and ultimately 
to VA could be traced from his county service office on March 
19, 1999, to the NCDVA district office and from there to the 
VARO on March 24, 1999.  He claims that it was at the RO 
level that his application for service connection was lost.  
He noted that he resubmitted the claim of service connection 
in December 1999.  In support of his assertions, in April 
2000, he submitted a copy of a March 19, 1999, report from 
his service officer.  The report noted that the veteran filed 
a claim of service connection for multiple myeloma on a VA 
form 21-4138.  There is no indication as to who the report 
was addressed.  Also submitted was a copy of a memorandum by 
the NCDVA and addressed to the Winston Salem, NC RO.  The 
memorandum was dated March 24, 1999, and was date stamped 
March 29, 1999, by the veteran's service office.  The 
memorandum indicates that they were submitting various 
documents, including VA Forms 21-4138, and 21-22, as well as 
medical reports.

During an October 2001 Board video-conference hearing, the 
veteran asserted that he delivered his claim to the County 
Office of the NCDVA in March 1999, and that the veteran's 
representative, via the state office, transmitted the claim 
to the VA RO in March 1999, by placing that claim in a drop-
box at the RO, from which claims are routinely picked-up by 
staff at the VARO.  The veteran argued that the proper 
effective date should be March 19, 1999, because this is the 
date that he signed his claim for transmittal through his 
service representative to the VA.  

While the evidence shows that the veteran initiated a claim 
in March 1999 with his service representative, the record 
also shows that the VARO did not receive such claim until 
December 13, 1999.  The December 1999 claim of service 
connection for multiple myeloma was received several years 
after the veteran's February 1984 discharge from service.  
Thus, the date VA receives the claim of service connection 
for multiple myeloma controls the assigned effective date for 
the award.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2).  The regulation provides that the "date of 
receipt" means the date on which a claim was received at the 
VA.  38 C.F.R. § 3.1(r).  The claims file contains no 
document that can be construed as a claim for service 
connection for multiple myeloma prior to December 13, 1999.  
Accordingly, an effective date for the grant of service 
connection and compensation for multiple myeloma, prior to 
the date of VA receipt of the claim on December 13, 1999, is 
not permitted under the general provision pertaining to the 
assignment of effective dates.  

The Board will now address whether application of the 
provisions pertaining to compensation based on a liberalizing 
law will result in an assignment of an earlier effective 
date.  As noted above, the RO received the veteran's claim of 
service connection for multiple myeloma secondary to 
herbicide exposure on December 13, 1999, more than one year 
after the effective date of the liberalizing law or VA issue 
cited herein above.  Consequently, based on the provisions of 
38 C.F.R. § 3.114, the earliest date for which an award of 
service connection for multiple myeloma, secondary to 
herbicide exposure could be granted would be December 13, 
1998, a period of one year prior to the date of receipt of 
the veteran's claim, provided the evidence showed that the 
veteran met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination or entitlement.

As noted earlier, effective on June 9, 1994, VA amended 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) to establish 
presumptive service connection for multiple myeloma based on 
exposure to herbicide agents.  In this instance, the evidence 
of record establishes that the veteran was diagnosed as 
having multiple myeloma in March 1995, approximately 9 months 
after the June 1994 effective date of the liberalizing 
amendments to 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  The 
evidence does not show that the veteran had multiple myeloma 
continuously from June 9, 1994 (date of liberalizing law) to 
December 13, 1999 (date of his claim).  Thus, the Board finds 
that an effective date earlier than December 13, 1999, for 
the award of service connection for multiple myeloma 
secondary to herbicide exposure under the provisions of 38 
C.F.R. § 3.114 is not warranted.

In light of the foregoing, the Board must find that the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  Gilbert v. Derwinski, 1 Vet.App 49 (1990).

ORDER

An effective date earlier than December 13, 1999, for an 
award of VA disability compensation for multiple myeloma 
secondary to herbicide exposure is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

